Plaintiff in error was convicted at the September, 1910, term of the county court of Grady county, on a charge of having the unlawful possession of beer with the intent to sell the same, and on the 12th day of said month was adjudged to pay a fine of three hundred dollars and be imprisoned in the county jail for a period of one hundred twenty days. The appeal was filed in this court on the 8th day of December, 1910. Upon the date the judgment was pronounced the court granted sixty days in which to make and serve case-made, but did not fix any time within which to file petition in error and case-made in this court. The statutory period of sixty days would therefore govern. On the 5th day of November, 1910, the court made an order extending the time ten days from the 8th day of November in which to make and serve the case-made and file the same in this court. This order was sufficient to extend the time until the 18th day of November. The appeal, however, was not filed for twenty days after the time had elapsed within which it could lawfully have been filed. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not filed within the time provided by law or the order of the trial court. The motion is well taken and is sustained. The appeal is accordingly dismissed with directions to the trial court to enforce the judgment and sentence.